Title: From Thomas Boylston Adams to John Quincy Adams, 2 December 1812
From: Adams, Thomas Boylston
To: Adams, John Quincy



2d December 1812

Your letters No. 32. Dup: and 33 Origl were received on the 21st: ultimo: I have also received your No 30. of the 24th of May, I believe, but the Letter not being before me, I will not vouch for the date. Your No 31. is yet wanting to complete my series.
I have been very unfortunate in the fate  of my letters to you, during the last year. They have been taken by the Enemy or sunk by my order in case of capture; particularly a letter which was put on board a private armed vessel of Mr Gray, named the Catherine, which went out nominally upon a voyage to the North of Europe; but was in fact a Privateer, and most absurdly taking the rout of Halifax, was captured by a British Frigate and sent into Halifax. The truth is not unknown to me now; but I regret the loss of my letter, as it contained a detailed statement of your private concerns, which was intended as a substitute for my annual account. I had endeavoured to reconcile you to receive a less favourable situation of your affairs, than I had reason to think you anticipated, owing to the publick pressure upon individual property; the decay of business; the fall of Rents—the bad payments of Tennants—the necessary expenditures for repairs &ca:—If you had not managed your own property in Boston, in more flourishing times, as they were called, I should despair of excusing myself to you, under a reverse of circumstances. In the best of times, Houses are very unprofitable and uncertain as a source of Rent—In these times—Houses are a perfect moth to the owner. I informed you, in several letters, the triumph you had gained with the Bridgwater & New Bedford Corporation, in their Law Suit against you. A triumph dearly bought, but which has humiliated your adversary to utter ruin, as it respects the Corporation. This, as a just and righteous saving, is a source of consolation, which may balance other losses.
I have received from Mr: Hilliard, Four Hundred Dollars upon his Contract. He is in business again and will probably be solvent as to the whole demand, in time. Messrs Osgood and Whitney have paid two Quarter’s Rent, upon the New building, and I hope they will be in circumstances to pay their whole Contract.
About two months ago, the Cashier of the late US Branch Bank gave me a Note of Henry Gallison, payable to you, and dated 31st July 1809. It was envelloped in a cover, and Endorsed, “Not to be presented.” A few days afterwards I met Mr: John Gallison in Boston and shew him the Note, which by the bye, in your memorandum left with me, is noted, as paid. He was surprized that the Note had not been taken up, but promised to write his Father on the subject. Since that, I called at Mr Gallison’s Office, and he showed me his Father’s answer, in which he apologizes for not having paid the Note, and begs indulgence ‘till January, when he promises to pay, with Interest. From Messrs: Justus Smith—Mr Morton; Mr Welsh Junr I have not received any Rent or Interest, since your departure; Mr: Welsh thinks he has a fair offset to your claim of Rent from him, and as he has done many services for me, on your account; as he is personally the only man I can trust in Boston; as he is friendly to us through all the whimsical turn of publick affairs, I must leave the final adjustment to you and himself of any thing unsettled—
The uncertainty of communication, and the hazard of intercourse through the Channel I now attempt, prevents me from Enlarging upon any topick, publick or private. Believe me to be your faithful friend and not unmindful of your concerns, whether your hopes and expectations shall be realized or disappointed—If I have time I will write you again by this opportunity—We are all well—This is a very comprehensive  sentence, since for nine months past I have not been able to say it of my family. Your Boys are well—I have put them to the Hingham Derby Academy, where they will learn something—You will be proud of them, I hope, when you return.
I have written to you sundry letters respecting your private affairs, which have not reached you. Whether this is a calamity or not, I sometimes doubt. You will not reproach me with a want of interest in your concerns, but I am conscious of having been remiss in writing to you. My own family and concerns have claimed all my attention, for the year past.
My dear wife begs me to present her most affectionately to your Wife & to Catharine—Their last letters have been cheerfully and gratefully recd: and will soon be acknowledged—
I hope, the foe will not intercept this Letter; it cannot afford them edification, and it may give you the assurance of my unalterable affection and esteem.
T B A—3d: December 1812
This day the Electors of President & V.P. meet throughout the US. Messrs Madison & Gerry will undoubtedly be elected. 
Laus Deo.